Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Wood on 10/15/2021.
The application has been amended as follows: 
In claim 25, line 4, ---a sealing platen--- has been replaced with ---the sealing platen---.
In claim 26, line 5, ---a first air-permeable area of a major front surface--- has been replaced with ---the first air-permeable area of the major front surface---.
In claim 26, line 7, ---a second air-permeable area of a major rear surface--- has been replaced with ---the second air-permeable area of the major rear surface---.
In claim 27, page 6, lines 12 – 15, after “cartridge;” ---or, in which a front surface of at least a portion of an air-impermeable area of the sealing platen directly contacts at least a perimeter of a second air-permeable area of a major rear surface of the disposable filter cartridge,--- has been deleted.
In claim 27, page 7, lines 2 – 3, ---or to seal the second air-permeable area of the major rear surface of the disposable filter cartridge--- has been deleted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/            Primary Examiner, Art Unit 3799